      1:21-cv-00469-JMC        Date Filed 08/04/21      Entry Number 25        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION
CENTRAL MUTUAL INSURANCE                    )
COMPANY, AS SUBROGEE OF                     )        Civil Action No. 1:21-cv-00469-JMC
BRENDA WYATT,                               )
                                            )
                 Plaintiff,                 )
                                            )       THERMA-STOR LLC’S MOTION
       vs.                                  )      TO AMEND SCHEDULING ORDER
                                            )
RESIDEO TECHNOLOGIES, INC.,                 )
THERMA-STOR, LLC, AND REGAL                 )
BELOIT CORPORATION,                         )
                                            )
                 Defendants.                )
                                            )

       Defendant Therma-Stor, LLC (“Therma-Stor”), hereby moves the court pursuant to Local

Civil Rule 6.01 DSC, to amend the Scheduling Order, to change the August 5, 2021 deadline for

the parties to amend the pleadings and name additional witnesses, to September 23, 2021.

       As grounds, Defendant Therma-Stor served Plaintiff with discovery which would have

been due on June 25, 2021, but pursuant to an agreement between Plaintiff and Defendant Therma-

Stor, Plaintiff was given a new deadline of August 23, 2021. Without discovery, Therma-Stor is

not be able to determine if any additional parties need to be added or if the pleadings need to be

amended. September 23, 2021 would provide Therma-Stor with sufficient time.

       Therma-Stor has consulted with the other parties to this action and there is no objection to

this motion.




PPAB 6482116v1
      1:21-cv-00469-JMC      Date Filed 08/04/21   Entry Number 25      Page 2 of 2




                                         Respectfully submitted,

                                         s/ Robert H. Jordan
                                         Robert H. Jordan, Esq. (Fed. ID: 06986)
                                         Email: robertjordan@parkerpoe.com
                                         PARKER POE ADAMS & BERNSTEIN LLP
                                         200 Meeting Street, Suite 301
                                         Charleston, South Carolina 29401
                                         Phone: 843-727-2650

                                         and

                                         Brian C. Hough (admitted pro hac)
                                         WI State Bar No. 1025056
                                         E-mail: bhough@axley.com
                                         Justin H. Lessner (admitted pro hac)
                                         WI State Bar No. 1064634
                                         E-mail: jlessner@axley.com
                                         AXLEY BRYNELSON, LLP
                                         2 East Mifflin Street, Suite 200
                                         Post Office Box 1767
                                         Madison, WI 53701-1767
                                         Phone: 608-257-5661

                                         ATTORNEYS FOR DEFENDANT
                                         THERMA-STOR, LLC


August 4, 2021.
Charleston, South Carolina




                                           2
PPAB 6482116v1
